UNITED STATES COURT OF APPEALS
                        for the Fifth Circuit

                _____________________________________

                             No. 92-1408
                _____________________________________

                       UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                                    VERSUS

                      CHARLES HARDIN MURPHY, JR.,

                                                    Defendant-Appellant.

     ______________________________________________________

          Appeal from the United States District Court
               for the Northern District of Texas
     ______________________________________________________
                         (July 13, 1993)

Before REAVLEY, DUHÉ, and BARKSDALE, Circuit Judges.

PER CURIAM:

     Charles Hardin Murphy, Jr., appeals his jury conviction of two

counts of robbery of a financial institution in violation of 18

U.S.C. § 2113(a) and (d), and two counts of carrying a firearm

during a crime of violence in violation of 18 U.S.C. § 924(c), and

his sentence.    We affirm.

                               BACKGROUND

     On   September   26,   1991,    a   clean-shaven    male   entered   the

Southwest Savings Bank, Dallas, Texas, and demanded money at

gunpoint from tellers Garrett and Alexander.        The robber absconded

with $5,794. Both Garrett and Alexander gave detailed descriptions

of the robber.    Alexander also identified a .38 caliber pistol,

which was recovered, approximately a month later, from a Mercury

Sable automobile driven by Murphy, as either the same weapon or
identical to the one which was brandished at her during the

robbery.

     Darryl Neff, a bank customer, observed the robber leave the

bank and enter a blue Honda.    Later on the day of the robbery, the

car was recovered a few blocks from the bank.      Its ignition had

been damaged so that it could be operated without a key.   A Dallas

Police Investigator testified that the damage to the ignition could

have been accomplished with a dent puller.

     On October 3, 1991, a clean-shaven male entered the United

Savings Bank, Dallas, Texas, and approached one of the tellers.

The man robbed the teller at gunpoint using a .38 caliber pistol.

Teller Irvin, who was in the next teller's booth, gave a detailed

description of the robber.      She observed the robber leave the

building and enter a tan car.   Before he exited, she activated her

surveillance camera.     Some of the money taken during the second

robbery contained an electronic tracking device concealed in a

cutout of the center of some of the bills.

     A light colored Honda was found approximately one block from

the United Savings Bank shortly after the robbery.     Its ignition

had been altered in a manner similar to the blue Honda.      On the

same day as the first robbery, a red Honda was stolen from a

location close to Southwest Savings Bank.    It was found after the

second robbery.   The ignition had been removed in a manner similar

to the other two cars.   Found in the vehicle was a photograph given

to Murphy by a friend, a beer can with Murphy's fingerprint on it,

a tracker dollar bill with the center removed, and a bag containing


                                  2
assorted screwdrivers, pliers, and a dent puller.       None of the

items were in the vehicle before its theft.

     One month later, a police officer made a routine traffic stop

of a Mercury Sable near Cap City, Texas.     Murphy was driving and

Randy Floyd was a front seat passenger.       While the officer was

performing a license and warrant check, Floyd drove the Sable away,

leaving Murphy by the roadside.    The officer pursued and overtook

Floyd a short distance down the road.    Murphy fled on foot but was

located and arrested the next day.    When inventoried, the Mercury

Sable contained a rental agreement in Murphy's name, the earlier

referenced .38 caliber short barrel revolver which matched the one

used in both robberies, a police scanner with a book of police

frequencies, a collection of tools, including a dent puller, a pair

of sunglasses, and a bloody syringe located on the drivers side of

the car.

     Richard Crum, an FBI agent who specialized in firearms and

tool mark identification, testified that the tool marks on the

ignitions of the blue and tan Hondas could have been made with some

of the tools found in the red Honda and/or the rented Sable.

     Randy Floyd, who had known Murphy for ten or more years,

identified him as the robber depicted in the surveillance photos.

Floyd further testified that Murphy offered him $1,000 to rent a

home for Murphy in Floyd's name.      He also testified that Murphy

instructed him to drive off in the Sable when the two men were

stopped.

     Murphy's mother testified that she last saw him on October 3,


                                  3
1991, the day of the second robbery, but that he had stopped

visiting her thereafter.

                              DISCUSSION

I.   Flight Instruction.   Murphy contends that the district court

erred in submitting a flight instruction to the jury.      He alleges

that there was no evidence that he knew that he was a bank robbery

suspect, and the alleged flight occurred over a month after the

second robbery.   Murphy does not challenge the jury instruction

itself, but asserts only that the instruction was improper based on

the evidence.

     Evidence of an accused's flight is generally admissible as

tending to establish guilt.     United States v. Williams, 775 F.2d
1295, 1300 (5th Cir. 1985), cert. denied, 475 U.S. 1089 (1986).     A

flight instruction is proper when the evidence supports four

inferences:   1) the defendant's conduct constituted flight; 2) the

defendant's flight was the result of consciousness of guilt; 3) the

defendant's guilt related to the crime with which he was charged;

and, 4) the defendant felt guilty about the crime charged because

he, in fact, committed the crime.     United States v. Myers, 550 F.2d
1036, 1049 (5th Cir. 1977), cert. denied, 439 U.S. 847 (1978).

     Murphy's contention that the flight instruction was improper

under Myers is unavailing.    Neither party disputes that Murphy's

conduct constituted flight.    Additionally, the evidence is clear

that, when he fled, Murphy was aware that he was a suspect in the

bank robberies.   His mother testified that he stopped visiting her

after the date of the second robbery.      FBI agents had visited his


                                  4
mother, sister, and brother-in-law, between the second robbery and

his flight and informed each of them that he was a suspect in the

bank robberies.   Murphy also asked Floyd to rent a house for him in

Floyd's name in exchange for $1,000.        Murphy instructed Floyd to

drive    off,   leaving   Murphy   behind    to   effect    his   escape.

Furthermore, after inventorying the Sable, a police scanner with a

list of police frequencies was inventoried, indicating that Murphy

was paying attention to police communications.

      Additionally, nothing in the record indicates that Murphy fled

out of fear of being arrested for another crime.           Murphy asserts

that when they were stopped, he and Floyd were injecting heroin,

and that he fled because he was afraid of getting caught using

drugs.     As noted, a bloody syringe was found in the Sable.

However, the officer who stopped the vehicle testified that it was

a routine traffic stop and that Murphy passed a field sobriety

test.    In fact, Murphy instructed Floyd to drive off while the

officer was running a routine check for warrants.           Unlike Myers,

the instant record does not indicate another crime from which

Murphy could have been fleeing.        Myers, 550 F.2d at 1050.

      Murphy also asserts that his flight occurred over a month

after the offense, and thus, he was not aware that he was a suspect

at the time of his flight.    In Myers, the alleged flight occurred

three to six weeks after the commission of the charged offense.

Id.     However, Myers did not hold that a specific time interval

between the crime and flight negates the defendant's awareness that

he was a suspect.     Id. at 1050-51.       No Fifth Circuit precedent


                                   5
supports this contention.            We conclude that, although a month had

passed since the robberies, Murphy was fully aware at the time of

his flight that he was a suspect.                  The trial court's instruction

was proper.

II.     Prosecutorial       Misconduct.            Appellant     contends    that    the

prosecution      engaged    in   misconduct         during      closing   argument    by

commenting on defense counsel's failure to ask certain witnesses

whether   they     believed      that    the      bank    surveillance     photographs

depicted Murphy.      He also argues that it was plain error for the

prosecutor    to    state     that      he   believed       Murphy   committed      bank

robberies other than those for which he was on trial.

A.    Failure to Ask Specific Question

       Murphy contends that the prosecutor "impermissibly shifted the

burden of proof when it commented on defense counsel's failure to

ask certain witness[es] whether they believed the bank surveillance

photographs      depicted    [him]      when      those    witnesses      were   equally

available to the prosecution."1                  However, he cites no persuasive

authority.

       Counsel is accorded wide latitude during closing argument, and

this court gives deference to a district court's determination

regarding     whether       those       arguments         are    prejudicial      and/or

inflammatory.      United States v. Williams, 822 F.2d 512, 518 (5th

1
   In closing argument, defense counsel asked the jury to compare
Murphy, as he looked in the courtroom, to bank surveillance
pictures which the prosecutor claimed were of Murphy. He argued
that the prosecutor's witnesses who had identified Murphy during
the trial should not be believed. Defense counsel, however, did
not ask Murphy's mother, sister, or brother-in-law to try and
identify Murphy from the bank surveillance pictures.

                                             6
Cir.   1987).     The   district    court    overruled    defense   counsel's

objections to the prosecution's remarks.             That determination is

entitled to deference.        Williams, 822 F.2d at 518.                Further,

defense counsel invited the response when he challenged the jury to

compare Murphy, as he looked in the courtroom, to the photographs.

He also stated that the photographs did not depict Murphy.                  The

prosecution's remarks fall within the ambit of the wide latitude

accorded counsel in closing argument.          Id.

B.   Statements Allegedly Concerning Robberies

       Murphy   contends   that    the   prosecution     stated,   in   closing

argument, that he committed bank robberies other than those for

which he was on trial.      He is mistaken.

       During closing argument, the prosecution stated:

            Members of the jury, what you have here is,
            based on the evidence, is a smart robber.
            Yes, the first two witnesses, it was a painful
            experience. I think you can understand that.
            They came down here and they told you of
            course, they selected the photographs and you
            will have those things like Mr. Stickney said.
            Yes, they are in evidence. They told you that
            the appearance--I believe all the witnesses
            told you that the appearance of the Defendant
            had changed. Other witnesses told you, and it
            is established and we have the photographs to
            prove that, the appearance of the Defendant
            has changed and that is because the evidence
            shown him to be the smart robber. This isn't
            any bumbling, juvenile 7-11 robbery. This is
            a robbery, these are robberies that have been
            planned, you have to pick the time, the place.
            There are obviously some more and I won't get
            into that. You have seen for yourself. You
            have to pick the getaway car like on the 26th
            with that red Honda.

       No objection was made to this statement.           Thus, the standard

of review is plain error.     United States v. Okenfuss, 632 F.2d 483,

                                         7
485 (5th Cir. 1980); Fed.R. Crim. P. 52(b).

       Appellant asserts that the sentence "There are obviously some

more and I won't get into that," should be construed as a statement

by the prosecution that Murphy had committed other bank robberies.

When the statement is taken in context, while perhaps ambiguous, it

reasonably referred only to other factors which would demonstrate

that the bank robberies had been well-planned.

       Murphy relies on United States v. Labarbera, 581 F.2d 107,

109-10 (5th Cir. 1978), in which this Court reversed a conviction

because the    prosecution    inferred   to   the   jury   that   there   was

evidence of the defendant's guilt which it had been unable to

present.    Id. at 109-10.      We also reversed based on improper

impeachment evidence.   Id. at 110.      The record in the instant case

does not yield the same result.     There was no plain error.

III.    Expert Testimony.      Appellant contends that the district

court improperly admitted expert testimony regarding tools and the

marks on the ignitions.      He asserts that FBI Agent Crum's opinion

that the marks on the ignitions of the stolen cars may have been

made by two of the screwdrivers found in the red Honda and the

Mercury Sable was improper.     Murphy argues that the mechanics who

later removed the ignitions from the stolen cars testified that the

ignitions had been removed by a chisel or screwdriver and that

those tools may have made the marks on the ignitions as opposed to

the tools associated with Murphy.          He finally claims that the

district court abused its discretion because the Government failed

to establish that the marks on the ignitions were not made when


                                    8
those ignitions were removed from the automobiles.

     A trial court's decision to admit expert testimony over

objection is reviewed for an abuse of discretion.    Salem v. United

States Lines Co., 370 U.S. 31, 35 (1962).

     Murphy first relies on Federal Rule of Evidence 703 and

Christophersen v. Allied-Signal Corp., 939 F.2d 1106, 1110-12 (5th

Cir. 1991) (en banc), cert. denied, 112 S. Ct. 1280 (1992).

Evidence that the marks may have been made during removal did not

render unreliable the opinion that they may also have been made by

Appellant.   Each event was possible.   Appellant has not shown that

Crum's testimony was based on unreliable facts.

     Additionally, the trial court instructed the jury, regarding

the expert testimony, that it

          should consider each opinion received in
          evidence in this case and give it such weight
          as you may think it deserves. If you should
          decide that the opinion of an expert witness
          is not based upon sufficient education and
          experience, or if you should conclude that the
          reasons given in support of an opinion are not
          sound, or that an opinion is outweighed by
          other evidence, then you may disregard the
          opinion entirely.

The district court exercised caution in its limiting instruction

and did not abuse its discretion.    Murphy has cited no authority

sustaining his contention.

     Murphy also contends that the expert testimony should have

been excluded pursuant to Federal Rule of Evidence 403 because the

probative value of the testimony was outweighed by its prejudicial

impact when the Government failed to establish that the marks on

the ignitions were not made when the ignitions were removed by the

                                 9
mechanics.     Once       again,   Murphy     fails   to   cite   any     persuasive

authority    for    his    contention.        Additionally,       given    the    jury

instruction permitting the jury to disregard an opinion it found

unsound or unsupported, his contention has little merit.                         Agent

Crum testified that the tools such as the screwdriver associated

with Murphy "could" have made the marks on the ignitions but that

he could not positively attribute the marks to the tools identified

with Murphy.       Crum did not specifically assert that the marks on

the ignitions were made by the tools associated with Murphy,

therefore one would be hard pressed to see how the testimony could

be unfairly prejudicial or confusing.

     For the foregoing reasons, the judgment is

     AFFIRMED.2




2
  Murphy also challenged his sentence. However, he withdrew this
issue at oral argument in light of the Supreme Court's affirmance
of our opinion in United States v. Deal, 954 F.2d 262 (5th Cir.
1992), aff'd. 113 S. Ct. 1993 (1993).

                                         10